Citation Nr: 1746325	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-28 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for epididymitis. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to February 1999 and February 2003 to June 2003.  He also served on inactive duty for training (INACDUTRA) on August 10, 2002, September 14 & 15, 2002, November 16 & 17, 2002, December 19, 2002, January 25 & 26, 2003, February 8, 2003, and February 22 & 23, 2003.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board on multiple occasions, most recently in August 2016, and is now ready for appellate review.  


FINDINGS OF FACT

1.  Epididymitis clearly and unmistakably existed prior to the Veteran's second period of active duty that began in February 2003 and clearly and unmistakably was not aggravated during this period of active duty beyond the normal progress of the disease.

2.  The preponderance of the evidence is against a conclusion that the Veteran has epididymitis as a result of an event, symptomatology, or pathology incurred during a period of qualifying service.  


CONCLUSION OF LAW

The criteria for service connection for epididymitis are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Also in this regard, the development requested in the August 2016 remand; namely, the obtaining of an adequate addendum opinion, has been completed.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "active military, naval, or air service" includes:  Active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty and INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  
38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  Presumptive periods do not apply to periods of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

A Veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based. See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

In Wagner, the Federal Circuit described the framework for analyzing a claim involving 38 U.S.C.A. § 1111 in conjunction with the provisions of 38 U.S.C.A. § 1153 as follows:

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows:  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress' of the preexisting condition.  Id. at 1096.

In deciding whether a condition preexisted service, the Board must consider the Veteran's medical history, accepted medical principles, evidence of the "basic character, origin and development" of the condition, and "lay and medical evidence concerning the inception, development and manifestations" of the particular condition.  38 C.F.R. § 3.304(b)(1), (2).

The term "clear and unmistakable evidence," as used in 38 U.S.C.A. § 1111 has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing the definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

Summarizing the pertinent evidence with the above criteria in mind, the service treatment records (STRs) are silent for epididymitis.  There is otherwise no medical  evidence that the Veteran was treated for this condition at a time that coincided with ACDUTRA or INACDUTRA.  Notwithstanding these facts, the Veteran asserts that he developed epididymitis as a result in-service vaccinations, and a review of the Veteran's service personnel records and STRs show that he received multiple vaccinations, including for anthrax in February 2003, March 2003 and October 2004.  The record reflects medical evidence supporting this assertion in the form of a July 2009 statement from a private physician indicating that the Veteran had recurrent and severe episodes of epididymitis/orchitis and that it was "certainly possible" that vaccinations administered to the Veteran in service contributed to or aggravated the epididymitis.  The record also reflects a July 2014 VA examination that resulted in the following conclusion by the examiner. 

The Veteran's chronic epididymitis at least as likely as not ha[d] its origin during military service.  Review of available medical records indicate a diagnosis of epididymitis was first made on 10/07/2002, which
was treated with Naprosyn and Bactrim. 

A June 2015 Board remand found the above opinion to be inadequate to the extent that it did not consider that the record, did not demonstrate that the Veteran was in service at the time of the private diagnosis of epididymitis, nor did it relate such diagnosis to any period of service.  This remand also noted that the July 2014 VA opinion did not reflect consideration of the Veteran's account of experiencing an onset of relevant symptoms during his April 1999 period of reserve service and an April 1999 Army Physical Fitness Test Scorecard that appeared to corroborate that he was unable to run during this period.  As such, this remand requested that the AOJ obtain an addendum opinion addressing the claim for service connection for epididymitis.  

The opinion requested in the June 2015 Board decision, completed in February 2016, concluded that it was less likely than not that epididymitis was incurred in service.  The rationale provided for this opinion was that the condition was diagnosed in 2002, which did not coincide with a period of active duty.  The examiner also concluded that epididymitis clearly and unmistakably existed prior to service, and was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The rationale for this opinion was as follows: 

Review of [the] STR[]s fail to demonstrate a significant worsening of this condition during active service and post-service records do not demonstrate worsening beyond baseline after [the Veteran's second] period of active service. 

The Board in its August 2016 remand found fault with the above opinion because it did not reflect consideration of the Veteran's report of an onset of symptoms during an April 1999 period of reserve service and the April 1999 Army Physical Fitness Test Scorecard that appeared to corroborate that he was unable to run during this period, or the matter of whether disability associated with epididymitis underwent an increase in severity during active service from February 2003 to June 2003.  As such, the August 2016 remand sought another addendum opinion to address these concerns.  

The addendum opinion requested in the August 2016 remand, which was completed later in August 2016, was as follows:   

After review of the medical records and the [V]eteran's claim, the objective data supports the diagnosis of epididymitis first diagnosed in 2001 per BVA remand with initial documentation of treatment in 2002.  This is outside of active duty dates and not within the 1 year of separation.  The urology opinion [the positive July 1999 opinion referenced above] is taken under consideration[,] but there is no objective evidence to support the claim that it was caused by vaccination in active duty without mere speculation.  Epididymitis is an inflammatory condition often caused by infectious etiology.  Furthermore[,] the record that shows [the] [V]eteran was unable to exercise while on active duty does not have any objective data to assume this was due to epididymitis.  Therefore[,] it is less likely than not that this condition was incurred in active duty or reserve duty.  Furthermore[,] epididymitis can be a chronic recurring condition but there is no evidence to support th[e] claim that the condition increased in severity beyond normal progression during active duty.  

The AOJ noted the above opinion did not address the matter of whether the Veteran's epididymitis was etiologically related to a period of INACDUTRA or ACDUTRA, and sought another opinion that reflected consideration of such service.  An opinion documenting consideration of this service completed in January 2017 was again negative to the Veteran, with the examiner finding that was less likely as not that the Veteran's epididymitis was etiologically related to service.  The examiner supported this opinion with the following explanation.  

[The] Veteran was diagnosed with epididymitis in 2001 per BVA remand, not during a period of military service.  The veteran reported onset of symptoms during April 1999 period of reserve service, but no medical record exists of complaints related to epididymitis at the time.  The only available evidence is a PT test indicating he was not able to run.  The earliest record in the electronic claims folder with this diagnosis is a note from Dr. [A] 10/7/02.  He was initially seen by Dr. [A] 11/28/01 but was not diagnosed with epididymitis or orchitis at the time.  

Additional data:  Personal statement reviewed indicating [the] [V]eteran began having symptoms of epididymitis in 1999 when he started failing his PT tests.  One of these tests 11/9/01 indicates he could not complete the run due to groin pain (does not indicate specifically scrotal or testicular pain).  The 4/11/99 and 4/2/00 failed runs do not indicate a reason for failure to complete the test. 

There is insufficient evidence to indicate an onset of epididymitis prior to 10/7/02.  [The] Veteran's  statements are not sufficient when medical documentation indicating a diagnosis of epididymitis in 1999 is lacking.  The reason for failing PT tests in 1999 and 2000 is not of record.  2001 PT test was failed due to groin pain.  Groin pain could indicate a hip strain or some other pathology and does not necessarily indicate [the] [V]eteran had epididymitis at the time. 

An additional opinion provided in January 2017 was that epididymitis clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service, injury, or illness.  The rationale provided for this opinion was as follows: 

I found no evidence of treatment for epididymitis during [the] period of active duty 2/03 to 6/03.  There is no theoretical basis to conclude epididymitis would be aggravated beyond natural progression due to military service.  This condition is caused by an infectious process and would not likely result from an injury in service. 

Applying the pertinent legal criteria to the facts as set forth above, the Board notes initially that the adjudication of the Board includes the responsibility of determining the weight to be given to the evidence of record, and this responsibility includes the authority to favor one medical opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

A medical opinion based upon speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the claimant's history, and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Further, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Assessing the probative value of the conflicting opinions, the Board finds that the negative opinions of record with respect to the claims for service connection for epididymitis-in particular, those rendered in August 2016 and January 2017-are of greater probative value than the July 2009 and July 2014 positive opinions. 
In this regard, in contrast to the negative VA opinions, which are supported by reference to pertinent evidence and are supported by extensive rationale, the July 2009 and July 2014 opinions are not so extensively supported and contain little, if any, rationale.  Moreover, to the extent the July 2014 opinion listed the date of onset of epididymitis as October 7, 2002, which did not coincide with a period of service, linking such disability to service is based on an inaccurate factual predicate.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  In short therefore, the Board finds the probative value of the negative medical opinions to exceed that of the positive opinions.  See Guerrieri, Sklar, Prejean, Black, Miller, supra.

To the extent the assertions of the Veteran (to include through his representative) are advanced to establish that epididymitis is etiologically related an in-service injury, to include by way of aggravation, such assertions are not shown to be competent. Indeed, matters relating to the medical etiology of a disability are questions within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435(2011)), here, the specific matter as to the whether the Veteran's epididymitis is etiologically related to service is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  

In short therefore, based on the negative medical opinions discussed above-which the Board finds to be of greater probative value than the positive opinions for the reasons explained above-the Board finds that epididymitis is not etiologically related to any period of qualifying service and that there is clear and unmistakable evidence that the Veteran's epididymitis did not permanently increase in severity beyond the natural progression during the Veteran's second period of active duty from February 2003 to June 2003.  As such, the Board concludes that there is clear and unmistakable evidence that the Veteran's epididymitis existed prior to the Veteran's second period of active duty and was not aggravated by such service.  Consequently, the presumption of soundness has been rebutted and the Veteran's epididymitis pre-existed the Veterans' second period of service.  Additionally, for the same reasons discussed above, the Board finds that, based on the competent and probative evidence of record, to specifically include the negative opinions set forth above, the Veteran's pre-existing epididymitis disability was not aggravated by the Veteran's second period of active duty.  

The Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for epididymitis.  As such, that doctrine is not applicable, and his claim for service connection for epididymitis must be denied. 
38 U.S.C.A. § 5107.


ORDER

Service connection for epididymitis is denied.  



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


